Exhibit 10.1

INVENSENSE, INC.

2013 EMPLOYEE STOCK PURCHASE PLAN

AS AMENDED ON SEPTEMBER 16, 2016

The following constitute the provisions of the 2013 Employee Stock Purchase Plan
of InvenSense, Inc.

1. Purpose. The purpose of the Plan (as defined below) is to provide Employees
(as defined below) of the Company (as defined below) and its Designated Parents
(as defined below) or Subsidiaries (as defined below) with an opportunity to
purchase Common Stock (as defined below) of the Company through accumulated
payroll deductions. It is the intention of the Company to have the Plan qualify
as an “employee stock purchase plan” under Section 423 of the Code (as defined
below) and the applicable regulations thereunder. The provisions of the Plan,
accordingly, shall be construed so as to extend and limit participation in a
manner consistent with the requirements of that section of the Code.

2. Definitions. As used herein, the following definitions shall apply:

(a) “Administrator” means either the Board or a committee of the Board that is
responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.

(b) “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code and the applicable regulations thereunder, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to participation in the Plan by residents therein.

(c) “Board” means the Board of Directors of the Company.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Common Stock” means the common stock of the Company.

(f) “Company” means InvenSense, Inc., a Delaware corporation.

(g) “Compensation” means an Employee’s base salary from the Company or one or
more Designated Parents or Subsidiaries, including such amounts of base salary
as are deferred by the Employee: (i) under a qualified cash or deferred
arrangement described in Section 401(k) of the Code; or (ii) to a plan qualified
under Section 125 of the Code. “Compensation” does not include overtime,
bonuses, annual awards, other incentive payments, reimbursements or other
expense allowances, fringe benefits (cash or non-cash), moving expenses,
deferred compensation, contributions (other than contributions described in the
first sentence) made on the Employee’s behalf by the Company or one or more
Designated Parents or Subsidiaries under any employee benefit or welfare plan
now or hereafter established, and any other payments not specifically referenced
in the first sentence.

(a) “Corporate Transaction” means any of the following transactions, provided,
however, that the Administrator shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:

(i) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

(ii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company;

(iii) the complete liquidation or dissolution of the Company;



--------------------------------------------------------------------------------

(iv) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or

(v) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.

(h) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries,
which have been designated by the Administrator from time to time as eligible to
participate in the Plan.

(i) “Effective Date” means September 13, 2013. However, should any Parent or
Subsidiary become a Designated Parent or Subsidiary after such date, then the
Administrator, in its discretion, shall designate a separate Effective Date with
respect to the employee-participants of such Designated Parent or Subsidiary.

(j) “Employee” means any individual, including an officer or director, who is an
employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423 of the Code. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the individual’s employer. Where the period
of leave exceeds three (3) months and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated on the day that is three (3) months and one
(1) day following the start of such leave, for purposes of determining
eligibility to participate in the Plan.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Exercise Date” means the last day of each Purchase Period.

(m) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on one or more established stock exchanges,
including without limitation, The Nasdaq Global Select Market, The Nasdaq Global
Market or The Nasdaq Capital Market of the Nasdaq Stock Market, LLC or The New
York Stock Exchange, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;

(ii) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, its Fair Market Value shall be the mean between
the high bid and low asked prices for the Common Stock on the date of
determination (or, if no such prices were reported on that date, on the last
date such prices were reported), as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, its Fair Market Value thereof shall be
determined by the Administrator in good faith.

(n) “New Exercise Date” has the meaning set forth in Section 18(b).



--------------------------------------------------------------------------------

(o) “Offer Period” means an Offer Period established pursuant to Section 4
hereof.

(p) “Offering” means an offer under this Plan of an Option that may be exercised
during an Offer Period. For purposes of the Plan, all Employees eligible to
participate pursuant to Section 3 will be deemed to participate in the same
Offering unless the Administrator otherwise determines that Employees of the
Company or one or more Designated Parents or Subsidiaries will be deemed to
participate in separate Offerings, in which case the Offerings will be
considered separate even if the dates of each such Offering are identical and
the provisions of the Plan will separately apply to each Offering. To the extent
permitted by Section 1.423-2(a)(1) of the Treasury regulations issued under
Section 423 of the Code, the terms of each Offering need not be identical
provided that the terms of the Plan and the Offering together satisfy Sections
1.423-2(a)(2) and (a)(3) of such Treasury regulations.

(q) “Offering Date” means the first day of each Offer Period.

(r) “Option” means, with respect to each Offer Period, a right to purchase
shares of Common Stock on the Exercise Date for such Offer Period in accordance
with the terms and conditions of the Plan.

(s) “Parent” means a “parent corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(e) of the Code.

(t) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who has enrolled in the Plan as set forth in Section 5(a).

(u) “Plan” means this Employee Stock Purchase Plan.

(v) “Purchase Period” means a period of approximately six (6) months, commencing
on November 16 and May 16 of each year and terminating on the next following
May 15 or November 15 respectively.

(w) “Purchase Price” means an amount equal to eighty-five percent (85%) of the
Fair Market Value of a share of Common Stock on the Offering Date or on the
Exercise Date, whichever is lower.

(x) “Reserves” means, as of any date, the sum of: (1) the number of shares of
Common Stock covered by each then outstanding Option under the Plan which has
not yet been exercised; and (2) the number of shares of Common Stock which have
been authorized for issuance under the Plan but not then subject to an
outstanding Option.

(y) “Subsidiary” means a “subsidiary corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(f) of the Code.

3. Eligibility.

(a) General. Subject to the further limitations in Sections 3(b) and 3(c), any
individual who is an Employee on a given Offering Date shall be eligible to
participate in the Plan for the Offer Period commencing with such Offering Date.
No individual who is not an Employee shall be eligible to participate in the
Plan.

(b) Limitations on Grant and Accrual. Any provisions of the Plan to the contrary
notwithstanding, no Employee shall be granted an Option under the Plan: (i) if,
immediately after the grant, such Employee (taking into account stock owned by
any other person whose stock would be attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or of any Parent or
Subsidiary; or (ii) which permits the Employee’s rights to purchase stock under
all employee stock purchase plans of the Company and its Parents or Subsidiaries
to accrue at a rate which exceeds Twenty-Five Thousand Dollars (US$25,000) worth
of stock (determined at the Fair Market Value of the shares at the time such
Option is granted) for each calendar year in which such Option is outstanding at
any time. The determination of the accrual of the right to purchase stock shall
be made in accordance with Section 423(b)(8) of the Code and the regulations
thereunder.



--------------------------------------------------------------------------------

(c) Other Limits on Eligibility. Notwithstanding Subsection (a), above, unless
otherwise determined prior to the applicable Offer Date, the following Employees
shall not be eligible to participate in the Plan for any relevant Offer Period
(i) Employees whose customary employment is twenty (20) hours or less per week;
(ii) Employees whose customary employment is for not more than five (5) months
in any calendar year; (iii) Employees who have been employed for such continuous
period preceding the Offering Date as the Administrator may require, but in no
event shall the required period of continuous employment be equal to or greater
than two (2) years; and (iv) Employees who are citizens or residents of a
non-U.S. jurisdiction (without regard to whether he or she is also a citizen of
the United States or a resident alien (within the meaning of
Section 7701(b)(1)(A) of the Code)) if his or her participation is prohibited
under the laws of the applicable non-U.S. jurisdiction or if complying with the
laws of the applicable non-U.S. jurisdiction would cause the Plan or an Offering
to violate Section 423 of the Code.

4. Offer Periods.

(a) The Plan shall be implemented through overlapping or consecutive Offer
Periods until such time as (i) the maximum number of shares of Common Stock
available for issuance under the Plan shall have been purchased or (ii) the Plan
shall have been sooner terminated in accordance with Section 19 hereof. The
maximum duration of an Offer Period shall be twenty-seven (27) months.
Initially, the Plan shall be implemented through consecutive Offer Periods of
six (6) months’ duration commencing each November 16 and May 16 following the
Effective Date.

(b) A Participant shall be granted a separate Option for each Offer Period in
which he or she participates. The Option shall be granted on the Offering Date
and shall be automatically exercised in successive installments on the Exercise
Dates ending within the Offer Period.

(c) If on the first day of any Purchase Period in an Offer Period in which an
Employee is a Participant, the Fair Market Value of the Common Stock is less
than the Fair Market Value of the Common Stock on the Offering Date of the Offer
Period (after taking into account any adjustment during the Offer Period
pursuant to Section 18(a)), the Offer Period shall be terminated automatically
and the Participant shall be enrolled automatically in the new Offer Period
which has its first Purchase Period commencing on that date, provided the
Employee is eligible to participate in the Plan on that date and has not elected
to terminate participation in the Plan.

(d) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.

5. Participation.

(a) An eligible Employee may become a Participant in the Plan by submitting an
authorization of payroll deduction (using such form or method (including
electronic forms) as the Administrator may designate from time to time) as of a
date in advance of the Offering Date for the Offer Period in which such
participation will commence, as required by the Administrator for all eligible
Employees with respect to a given Offer Period.

(b) Payroll deductions for a Participant shall commence with the first partial
or full payroll period beginning on the Offering Date and shall end on the last
complete payroll period during the Offer Period, unless sooner terminated by the
Participant as provided in Section 10.

6. Payroll Deductions.

(a) At the time a Participant enrolls in the Plan, the Participant shall elect
to have payroll deductions made during the Offer Period in amounts between one
percent (1%) and not exceeding ten percent (10%) of the Compensation which the
Participant receives during the Offer Period.

(b) All payroll deductions made for a Participant shall be credited to the
Participant’s account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.



--------------------------------------------------------------------------------

(c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may increase or decrease the rate of payroll deductions during
the Offer Period by submitting notice of a change of status (using such form or
method (including electronic forms) as the Administrator may designate from time
to time) authorizing an increase or decrease in the payroll deduction rate. Any
increase or decrease in the rate of a Participant’s payroll deductions shall be
effective as soon as administratively practicable following the date of the
request. A Participant’s payroll deduction authorization (as modified by any
change of status notice) shall remain in effect for successive Offer Periods
unless terminated as provided in Section 10. The Administrator shall be
authorized to limit the number of payroll deduction rate changes during any
Offer Period.

(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions shall be decreased to zero percent (0%). Payroll deductions shall
recommence at the rate provided in such Participant’s payroll deduction
authorization, as amended, when permitted under Section 423(b)(8) of the Code
and Section 3(b), unless such participation is sooner terminated by the
Participant as provided in Section 10.

7. Grant of Option. On the Offering Date, each Participant shall be granted an
Option to purchase (at the applicable Purchase Price) shares of Common Stock;
provided: (i) that such Option shall be subject to the limitations set forth in
Sections 3(b), 6 and 12; (ii) until otherwise determined by the Administrator,
the maximum number of shares of Common Stock a Participant shall be permitted to
purchase in any Offer Period shall be two hundred thousand (200,000), subject to
adjustment as provided in Section 18; and (iii) that such Option shall be
subject to such other terms and conditions (applied on a uniform and
nondiscriminatory basis), as the Administrator shall determine from time to
time. Exercise of the Option shall occur as provided in Section 8, unless the
Participant has withdrawn pursuant to Section 10, and the Option, to the extent
not exercised, shall expire on the last day of the Offer Period with respect to
which such Option was granted. Notwithstanding the foregoing, shares subject to
the Option may only be purchased with accumulated payroll deductions credited to
a Participant’s account in accordance with Section 6. In addition, to the extent
an Option is not exercised on each Exercise Date, the Option shall lapse and
thereafter cease to be exercisable.

8. Exercise of Option. Unless a Participant withdraws from the Plan as provided
in Section 10, the Participant’s Option for the purchase of shares of Common
Stock will be exercised automatically on each Exercise Date, by applying the
accumulated payroll deductions in the Participant’s account to purchase the
number of full shares subject to the Option by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s account which are not sufficient to purchase a full share shall be
carried over to the next Purchase Period or Offer Period, whichever applies, or
returned to the Participant, if the Participant withdraws from the Plan. In
addition, any amount remaining in a Participant’s account following the purchase
of shares on the Exercise Date due to the application of Section 423(b)(8) of
the Code or Section 7, shall be returned to the Participant and shall not be
carried over to the next Offer Period or Purchase Period. During a Participant’s
lifetime, a Participant’s Option to purchase shares hereunder is exercisable
only by the Participant.

9. Delivery. Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange for the
delivery to such Participant, as soon as administratively practicable, of the
shares purchased upon exercise of the Participant’s Option.

10. Withdrawal; Termination of Employment.

(a) A Participant may, by giving notice to the Company (using such form or
method (including electronic forms) as the Administrator may designate from time
to time), either: (i) withdraw all but not less than all the payroll deductions
credited to the Participant’s account and not yet used to exercise the
Participant’s Option under the Plan; or (ii) terminate future payroll
deductions, but allow accumulated payroll deductions to be used to exercise the
Participant’s Option under the Plan at any time. If the Participant elects
withdrawal alternative (i) described above, all of the Participant’s payroll
deductions credited to the Participant’s account will be paid to such
Participant as soon as administratively practicable after receipt of notice of
withdrawal, such Participant’s Option for the Offer Period will be automatically
terminated, and no further payroll deductions for the purchase of shares will be
made during the Offer Period. If the Participant elects withdrawal alternative
(ii) described above, no



--------------------------------------------------------------------------------

further payroll deductions for the purchase of shares will be made during the
Offer Period, all of the Participant’s payroll deductions credited to the
Participant’s account will be applied to the exercise of the Participant’s
Option on the next Exercise Date (subject to Sections 3(b), 6, 7 and 12), and
after such Exercise Date, such Participant’s Option for the Offer Period will be
automatically terminated and all remaining accumulated payroll deduction amounts
shall be returned to the Participant. If a Participant withdraws from an Offer
Period, payroll deductions will not resume at the beginning of the succeeding
Offer Period unless the Participant enrolls in such succeeding Offer Period. The
Administrator may, in its discretion and on a uniform and nondiscriminatory
basis, specify procedures for withdrawal.

(b) Upon termination of a Participant’s employment relationship (as described in
Section 2(j)) prior to the next scheduled Exercise Date, the payroll deductions
credited to such Participant’s account during the Offer Period but not yet used
to exercise the Option will be returned to such Participant or, in the case of
his/her death, to the person or persons entitled thereto under Section 14, and
such Participant’s Option will be automatically terminated without exercise of
any portion of such Option.

11. Interest. No interest shall accrue on the payroll deductions credited to a
Participant’s account under the Plan.

12. Stock.

(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be three million four hundred thousand (3,400,000)
shares, subject to adjustment upon changes in capitalization of the Company as
provided in Section 18. If the Administrator determines that on a given Exercise
Date the number of shares with respect to which Options are to be exercised may
exceed: (x) the number of shares then available for sale under the Plan; or
(y) the number of shares available for sale under the Plan on the Offering
Date(s) of one or more of the Offer Periods in which such Exercise Date is to
occur, the Administrator may make an allocation of the shares remaining
available for purchase on such Offering Dates or Exercise Date, as applicable,
and shall either continue the Offer Period then in effect or terminate any one
or more Offer Periods then in effect pursuant to Section 19, below. Such
allocation method shall be “bottom up,” with the result that all Option
exercises for one (1) share shall be satisfied first, followed by all exercises
for two (2) shares, and so on, until all available shares have been exhausted.
Any amount remaining in a Participant’s payroll account following such
allocation shall be returned to the Participant and shall not be carried over to
any future Purchase Period or Offer Period, as determined by the Administrator.

(b) A Participant will have no interest or voting right in shares covered by the
Participant’s Option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.

(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant.

13. Administration. The Plan shall be administered by the Administrator, which
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility, to adjudicate all
disputed claims filed under the Plan, and to designate separate Offerings for
the eligible Employees of the Company and one or more Designated Parents or
Subsidiaries, in which case the Offerings will be considered separate even if
the dates of each such Offering are identical and the provisions of the Plan
will separately apply to each Offering. Every finding, decision and
determination made by the Administrator shall, to the full extent permitted by
Applicable Law, be final and binding upon all persons.

14. Designation of Beneficiary.

(a) Each Participant will file a designation (using such form or method
(including electronic forms) as the Administrator may designate from time to
time) of a beneficiary who is to receive any shares and cash, if any, from the
Participant’s account under the Plan in the event of such Participant’s death.
If a Participant is married and the designated beneficiary is not the spouse,
spousal consent shall be required for such designation to be effective.



--------------------------------------------------------------------------------

(b) Such designation of beneficiary may be changed by the Participant (and the
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living (or in existence) at the time of such Participant’s
death, the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Administrator), the
Administrator shall deliver such shares and/or cash to the spouse (or domestic
partner, as determined by the Administrator) of the Participant, or if no spouse
(or domestic partner) is known to the Administrator, then to the issue of the
Participant, such distribution to be made per stirpes (by right of
representation), or if no issue are known to the Administrator, then to the
heirs at law of the Participant determined in accordance with Section 27.

15. Transferability. No payroll deductions credited to a Participant’s account,
Options granted hereunder, or any rights with regard to the exercise of an
Option or to receive shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14) by the Participant. Any such attempt
at assignment, transfer, pledge or other disposition shall be without effect,
except that the Administrator may, in its sole discretion, treat such act as an
election to withdraw funds from an Offer Period in accordance with Section 10.

16. Use of Funds. All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions or hold them
exclusively for the benefit of Participants. All payroll deductions received or
held by the Company may be subject to the claims of the Company’s general
creditors. Participants shall have the status of general unsecured creditors of
the Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Company shall retain at all times beneficial ownership of any
investments which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Administrator, the Company or any Designated Parent or
Subsidiary and a Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s creditors in any assets of the
Company or a Designated Parent or Subsidiary. The Participants shall have no
claim against the Company or any Designated Parent or Subsidiary for any changes
in the value of any assets that may be invested or reinvested by the Company
with respect to the Plan.

17. Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.

18. Adjustments Upon Changes in Capitalization; Corporate Transactions.

(a) Adjustments Upon Changes in Capitalization. Subject to any required action
by the stockholders of the Company, the Administrator, in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, will, in such manner as it may deem equitable,
adjust the Reserves, the Purchase Price, the maximum number of shares that may
be purchased in any Offer Period or Purchase Period, as well as any other terms
that the Administrator determines require adjustment, for: (i) any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock; (ii) any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
or (iii) as the Administrator may determine in its discretion, any other
transaction with respect to Common Stock, including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment, if any, shall be made by the Administrator and its determination
shall be final, binding and conclusive. Except as the Administrator determines,
no issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the Reserves and the Purchase
Price.



--------------------------------------------------------------------------------

(b) Corporate Transactions. In the event of a proposed Corporate Transaction,
each Option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Administrator, in
the exercise of its sole discretion and in lieu of such assumption, determines
to shorten the Offer Period then in progress by setting a new Exercise Date (the
“New Exercise Date”). If the Administrator shortens the Offer Period then in
progress in lieu of assumption in the event of a Corporate Transaction, the
Administrator shall notify each Participant in writing at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the Participant’s Option has been changed to the New Exercise Date and that
either:

(i) the Participant’s Option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Offer
Period as provided in Section 10; or (ii) the Company shall pay to the
Participant on the New Exercise Date an amount in cash, cash equivalents, or
property as determined by the Administrator that is equal to the excess, if any,
of (x) the Fair Market Value of the shares subject to the Option over (y) the
Purchase Price due had the Participant’s Option been exercised automatically
under Subsection (b)(i) above. In addition, all remaining accumulated payroll
deduction amounts shall be returned to the Participant.

(c) For purposes of Section 18(b), an Option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
Option is replaced with a comparable Option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
Option comparability shall be made by the Administrator prior to the Corporate
Transaction and its determination shall be final, binding and conclusive on all
persons.

19. Amendment or Termination.

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as provided in Section 18, no such termination can adversely affect
Options previously granted, provided that the Plan or any one or more Offer
Periods then in effect may be terminated by the Administrator on any Exercise
Date or by the Administrator establishing a new Exercise Date with respect to
any Offer Period and/or Purchase Period then in progress if the Administrator
determines that the termination of the Plan or one or more Offer Periods is in
the best interests of the Company and its stockholders. Except as provided in
Section 18 and this Section 19, no amendment may make any change in any Option
theretofore granted which adversely affects the rights of any Participant
without the consent of affected Participants. To the extent necessary to comply
with Section 423 of the Code (or any successor rule or provision or any other
Applicable Law), the Company shall obtain stockholder approval of any amendment
in such a manner and to such a degree as required.

(b) Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Administrator
shall be entitled to limit the frequency and/or number of changes in the amount
withheld during Offer Periods, change the length of Purchase Periods within any
Offer Period, determine the length of any future Offer Period, determine whether
future Offer Periods shall be consecutive or overlapping, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
establish or change Plan or per Participant limits on share purchases, establish
additional terms, conditions, rules or procedures to accommodate the rules or
laws of applicable foreign jurisdictions, permit payroll withholding in excess
of the amount designated by a Participant in order to adjust for delays or
mistakes in the Company’s processing of properly completed withholding
elections, establish reasonable waiting and adjustment periods and/or accounting
and crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each Participant properly correspond with amounts withheld from
the Participant’s Compensation, and establish such other limitations or
procedures as the Administrator determines in its sole discretion advisable and
which are consistent with the Plan, in each case to the extent consistent with
the requirements of Code Section 423 and other Applicable Laws.

20. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Administrator at the location, or by
the person, designated by the Administrator for the receipt thereof.

21. Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an Option unless the exercise of such Option and the issuance and delivery of
such shares pursuant thereto shall comply with all



--------------------------------------------------------------------------------

Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance. As a condition to the exercise of an
Option, the Company may require the Participant to represent and warrant at the
time of any such exercise that the shares are being purchased only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned Applicable Laws or is otherwise advisable. In
addition, no Options shall be exercised or shares issued hereunder before the
Plan has been approved by stockholders of the Company as provided in Section 23.

22. Term of Plan. The Plan shall become effective upon the earlier to occur of
its adoption by the Board or its approval by the stockholders of the Company. It
shall continue in effect for a term of ten (10) years unless sooner terminated
under Section 19.

23. Stockholder Approval. Continuance of the Plan shall be subject to approval
by the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such stockholder approval shall be obtained in the
degree and manner required under Applicable Laws.

24. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.

25. No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.

26. Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.

27. Governing Law. The Plan is to be construed in accordance with and governed
by the internal laws of the State of California (as permitted by Section 1646.5
of the California Civil Code, or any similar successor provision) without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties, except to the extent the internal laws of the
State of California are superseded by the laws of the United States. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

28. Dispute Resolution. The provisions of this Section 28 shall be the exclusive
means of resolving disputes arising out of or relating to the Plan. The Company
and the Participant, or their respective successors (the “parties”), shall
attempt in good faith to resolve any disputes arising out of or relating to the
Plan by negotiation between individuals who have authority to settle the
controversy. Negotiations shall be commenced by either party by notice of a
written statement of the party’s position and the name and title of the
individual who will represent the party. Within thirty (30) days of the written
notification, the parties shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to resolve the
dispute. If the dispute has not been resolved by negotiation, the parties agree
that any suit, action, or proceeding arising out of or relating to the Plan
shall be brought in the United States District Court for the Northern District
of California (or should such court lack jurisdiction to hear such action, suit
or proceeding, in a California state court in the County of Santa Clara) and
that the parties shall submit to the jurisdiction of such court. The parties
irrevocably waive, to the fullest extent permitted by law, any objection the
party may have to the laying of venue for any such suit, action or proceeding
brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR
MAY HAVE TO A



--------------------------------------------------------------------------------

JURY TRIAL OF ANY SUCH SUIT, ACTION OR PROCEEDING. If any one or more provisions
of this Section 28 shall for any reason be held invalid or unenforceable, it is
the specific intent of the parties that such provisions shall be modified to the
minimum extent necessary to make it or its application valid and enforceable.